DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1.	The terminal disclaimers filed on 9/7/2021 and 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,820,159 have been reviewed and are NOT accepted (The Examiner has attached the TD Review Decisions dated 9/10/2021 and 9/17/2021).
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
2.	To remedy this (see TD Review Decisions dated 9/10/2021 and 9/17/2021):
	A request under 37 CFR 1.46(c) to change the application needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” application in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or a TD that is signed by the applicant (see papers dated 9/10/2021 and 9/17/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 6, 8-10, 12-13, and 15-18 of U.S. Patent No. 10,820,159 in view of  Baudia (2016/0154117). 
	Regarding claim 1.  Claim 1 of U.S. Patent No. 10,820,159 recites all elements of claim 1 of the instant application with the exception of “prompt the application program to pause collection of location data in response to the mobile device having exited the particular geo-fence”.
Baudia teaches UE the application stops GPS collection when the UE exits the region of interest or movement speed of the UE is too low (0167).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,820,159 to stop collection of location data when the UE exits a region of interest or the UE movement speed is too low as taught by Baudia thereby saving UE battery life.
the predetermined movement status indicating that the mobile device is stationary or moving speed of movement less than a preset speed limit” is met by U.S. Patent No. 10,820,159 claim 1 “the predetermined movement status indicating that the mobile device is stationary or moving speed of movement less than 5 miles/hour”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rename an old component (e.g., 5 miles/hour) to a preset speed limit and claim as a new invention.
Regarding claim 11.  Claim 12 of U.S. Patent No. 10,820,159 recites all elements of claim 11 of the instant application with the exception of “prompt the application program to pause collection of location data in response to the mobile device having exited the particular geo-fence”.
Baudia teaches UE the application stops GPS collection when the UE exits the region of interest or movement speed of the UE is too low (0167).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,820,159 to stop collection of location data when the UE exits a region of interest or the UE movement speed is too low as taught by Baudia thereby saving UE battery life.
Furthermore, independent claim 11 uses the term “the predetermined movement status indicating that the mobile device is stationary or moving speed of movement less than a preset speed limit” is met by U.S. Patent No. 10,820,159 claim 12 “the predetermined movement status indicating that the mobile device is 5 miles/hour”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rename an old component (e.g., 5 miles/hour) to a preset speed limit and claim as a new invention.
Regarding claim 15.  Claim 17 of U.S. Patent No. 10,820,159 recites all elements of claim 15 of the instant application with the exception of “prompt the application program to pause collection of location data in response to the mobile device having exited the particular geo-fence”.
Baudia teaches UE the application stops GPS collection when the UE exits the region of interest or movement speed of the UE is too low (0167).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,820,159 to stop collection of location data when the UE exits a region of interest or the UE movement speed is too low as taught by Baudia thereby saving UE battery life.
Furthermore, independent claim 15 uses the term “the predetermined movement status indicating that the mobile device is stationary or moving speed of movement less than a preset speed limit” is met by U.S. Patent No. 10,820,159 claim 17 “the predetermined movement status indicating that the mobile device is stationary or moving speed of movement less than 5 miles/hour”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rename an old component (e.g., 5 miles/hour) to a preset speed limit and claim as a new invention.
Regarding claims 10 and 20.  U.S. Patent No. 10,820,159 does not teach wherein the mobile device does not provide any location data to the server after the mobile device has excited the first region and before the mobile device has reached the predetermined movement status.
Baudia teaches UE the application stops GPS collection when the UE exits the region of interest or movement speed of the UE is too low (0167).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 10,820,159 to stop providing GPS data when the UE exits a region of interest or the UE movement speed is too low as taught by Baudia thereby saving UE battery life.
Claim 2 is met by claim 1 of Patent 10,820,159.
Claim 3 is met by claims 1 and 2 of Patent 10,820,159.
Claim 4 is met by claim 4 of Patent 10,820,159.
Claim 5 is met by claim 5 of Patent 10,820,159.
Claim 6 is met by claim 6 of Patent 10,820,159.
Claim 7 is met by claim 8 of Patent 10,820,159.
Claim 8 is met by claim 9 of Patent 10,820,159.
Claim 9 is met by claim 10 of Patent 10,820,159.
Claim 12 is met by claim 13 of Patent 10,820,159.
Claim 13 is met by claim 15 of Patent 10,820,159.
Claim 14 is met by claim 16 of Patent 10,820,159.
Claim 16 is met by claim 18 of Patent 10,820,159.
Claim 17 is met by claim 4 of Patent 10,820,159.

Claim 19 is met by claims 8 and 9 of Patent 10,820,159.
Conclusion
4.	The Examiner conducted two interviews with the attorney of record (Jamie Zheng) regarding Terminal Disclosures dated 9/7/2021 and 9/14/2021.  No response has been received as of 9/28/2021.  Therefore, the Examiner is issuing a Final Office Action.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646